NO. 12-14-00202-CR

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

DOYLE HENRY COOK, JR.,                                      §   APPEAL FROM THE 3RD
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   ANDERSON COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Appellant, Doyle Henry Cook, Jr., pleaded guilty to aggravated assault. In accordance
with a plea bargain agreement, the trial court placed Appellant on deferred adjudication
community supervision for ten years. Appellant filed a motion for new trial, which was denied.
He also filed a notice of appeal in which he expressed his intent to appeal “from the judgment of
conviction and sentence herein rendered against [him].”
         In a plea bargain case–that is, a case in which a defendant’s plea was guilty or nolo
contendere and the punishment did not exceed the punishment recommended by the prosecutor
and agreed to by the defendant–a defendant may appeal only:
         (A) those matters that were raised by written motion filed and ruled on before trial, or
         (B) after getting the trial court’s permission to appeal.
TEX. R. APP. P. 25.2(a)(2)(A), (B). In this case, the trial court placed Appellant on deferred
adjudication community supervision for ten years as agreed to by the prosecutor and Appellant.
And Appellant does not complain about a ruling on a pretrial motion nor does he have the trial
court’s permission to appeal. See TEX. R. APP. P. 25.2(a)(2). Therefore, we lack jurisdiction over
the appeal. Accordingly, we dismiss the appeal for want of jurisdiction.
Opinion delivered July 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                               (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 31, 2014


                                         NO. 12-14-00202-CR


                                   DOYLE HENRY COOK, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 3rd District Court
                          of Anderson County, Texas (Tr.Ct.No. 31157)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.